18 So.3d 1271 (2009)
In re Howard L. MARCELLO.
No. 2009-B-1945.
Supreme Court of Louisiana.
October 9, 2009.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent was convicted of operating a motor vehicle while under the influence of alcohol. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Howard L. Marcello, Louisiana Bar Roll number 21741, be suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period of five years, subject to the conditions set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that in the event respondent violates any of the conditions of probation set forth in the petition for consent discipline, probation may be summarily revoked and the deferred suspension made executory, or other discipline imposed, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Judge Benjamin Jones, of the Fourth Judicial District Court, assigned as Justice Pro Tempore, participating in the decision.